TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00509-CR
                                      NO. 03-04-00510-CR



                                   Jeremiah Felix, Appellant
                                              &
                                Jeremiah Luke Felix, Appellant

                                                v.

                                  The State of Texas, Appellee




               FROM THE DISTRICT COURTS OF TOM GREEN COUNTY
                          51ST & 119TH JUDICIAL DISTRICTS
    NOS. A-02-0927-S & B-01-0836-S, HONORABLE TOM GOSSETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In cause number A-02-0927-S, appellant Jeremiah Luke Felix pleaded guilty to

attempting to obtain a controlled substance by fraud. See Tex. Health & Safety Code Ann. § 481.129

(West 2003). He was adjudged guilty, sentenced to ten years’ imprisonment and a $500 fine, and

placed on community supervision. In cause number B-01-0836-S, appellant pleaded guilty to

aggravated assault. See Tex. Pen. Code Ann. § 22.02 (West Supp. 2004-05). The court deferred

adjudication and placed him on community supervision. The State later moved to revoke and

adjudicate. Following a combined hearing on both motions at which appellant pleaded true to most

of the alleged violations, the court revoked probation and imposed sentence in the first cause. The

court adjudged appellant guilty and imposed a ten-year prison sentence in the second cause.
               Appellant’s court-appointed attorney filed a brief concluding that the appeals are

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Appellant received a copy of counsel’s brief and was advised of his right to

examine the appellate records and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the records and counsel’s brief and agree that the appeals are

frivolous and without merit. We find nothing in the records that might arguably support the appeals.

Counsel’s motion to withdraw is granted.

               We affirm the order revoking community supervision in cause number A-02-0927-S

and the judgment of conviction in cause number B-01-0836-S.




                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Affirmed

Filed: March 10, 2005

Do Not Publish



                                                 2